             Case 2:20-cv-04165-AB Document 40 Filed 03/08/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    KEVIN HENRY and NAJEH                           :
    DAVENPORT, on behalf of                         :
    themselves and all others similarly             :
    situated,                                       :
                  Plaintiffs,                       :          CIVIL ACTION
                                                    :          No. 20-4165
                   v.                               :
                                                    :
    NATIONAL FOOTBALL LEAGUE                        :
    and NFL PROPERTIES, LLC,                        :
    successor-in-interest to NFL                    :
    Properties, Inc.,                               :
                                                    :
                   Defendants.                      :

                                              ORDER

          AND NOW, on this 8th day of March, 2021, it is ORDERED that Defendants National

Football League and NFL Properties LLC’s (collectively, “NFL”) Motion to Dismiss Plaintiffs’

Complaint (ECF No. 28) is GRANTED. 1 It is FURTHER ORDERED that Plaintiffs’ Request

to Stay (ECF No. 31) and Request for Limited Preliminary Discovery (ECF No. 38) are DENIED

AS MOOT.

          The Court, however, remains concerned about the race-norming issue. As such, it is

FURTHER ORDERED that the NFL and Class Counsel Seeger Weiss—the original parties that

drafted the Settlement Agreement—are referred to Magistrate Judge David Strawbridge to seek

to address the concerns relating to the race-norming issue.



1
  This lawsuit is an improper collateral attack on the Settlement Agreement in the NFL MDL (12-md-
2323). See Fanning v. Acromed Corp. (In re Orthopedic Bone Screw Prods. Liab. Litig.), 350 F.3d 360,
365 (3d Cir. 2003) (once “the settlement agreement has been approved in a final, unappealable order,”
settlement class members may not “challenge . . . the propriety of the settlement agreement and its
terms”).
       Case 2:20-cv-04165-AB Document 40 Filed 03/08/21 Page 2 of 2




                                                       s/ANITA B. BRODY, J.

                                              ANITA B. BRODY, J.

COPIES VIA ECF
